Carroll, J.
The plaintiff, a real estate broker, sued to recover a commission for obtaining a customer for real estate of the defendant Annie Brooks. There was evidence that a contract in writing for the purchase and sale of the real estate was signed by the defendant Annie Brooks and that she signed the name of her husband. There was also evidence that she could not read, that the contract was not read to her; that she was not authorized to sign her husband’s name; that she objected to signing; “ that she did not know that the contract was right or if she had a right to sign her husband’s name, and that the plaintiff told her it was all right, and she signed relying on his statement.” In the Municipal Court of the City of Boston the judge found for the defendants; and from an order dismissing the report, the plaintiff appealed.
No question of law is open on this record. It was purely a question of fact for the judge to decide. Baxter v. New York, New Haven & Hartford Railroad, 214 Mass. 323. He saw the witnesses; he may have disbelieved the evidence offered by the plaintiff and believed that the signature was fraudulently obtained and that the defendant Annie Brooks signed the contract relying on the false statements of the plaintiff. See Mullen v. Old Colony Railroad, 127 Mass. 86; Trambly v. Ricard, 130 Mass. 259; O’Donnell v. Clinton, 145 Mass. 461.

Order dismissing report affirmed.